Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The  Applicant’s argues, on Page 8 of the Remarks that the actuator 135 in Figure 17 of the instant application, physically engages with the control knob 160 of the electrical switch 130 shown in Figure 15 and that the actuator is configured to physically move the control knob 160 between an on position and an off position, based on commands received from a remote communication module 210.
In response, examiner respectfully notes that Claim 1 does not recite the actuator being configured to physically move a control knob of the electrical switch between an on position and an off position, based on commands received from a remote communication module, only recites the actuator operable a second force on the electrical switch to move the electrical switch from an on position to an off position and to impart a second force on the electrical switch to move the electrical switch and from the off position to the on position. 

The Applicant argues, on Page 9 of the Remarks that the actuator of Emerson (trip coil shown in Figure 3 of Emerson) is only able to move an electrical switch to an off position and that being the function of a trip coil and further that the trip coil-by its very nature-is unable to impart a second force on the electrical switch to move the electrical switch and from the off position to the on position. 

In response, examiner respectfully notes that the force imparted on the electrical switch is a function of the current through the trip coil and the amount of current to move from an off position to on position and on position to an off position of the electrical switch is determined by the type and characteristics of the electrical switch. Based on the above, examiner respectfully disagrees with Applicant’s general arguments above that the very nature of a trip coil is only to move an electrical switch to an off position and the arguments that the trip coil-by its very nature-is unable to impart a second force on the electrical switch to move the electrical switch and from the off position to the on position. 
Regarding Applicant’s arguments, on Page 9 of the Remarks toward Paragraph 123 disclosure of contact closure devices, examiner respectfully notes that Emerson’s Paragraphs 29, 204, 219, 230 and Claims 7 and 10 the actuating to impart a first force and/or second force for the operation of the electrical switch and notes that the operation of the switch includes both moving the switch from ON position to OFF position and OFF position to an ON position.
The Applicant argues, on Pages 9-10 of the Remarks that Paragraphs 29, 204, 219, 230 of Emerson does not disclose an actuator that receives commands from a communication module to move an electrical switch back and forth between an on position and an off position. 
In response, examiner respectfully notes that Claim 1 does not recite “the actuator receives commands from a communication module to move an electrical switch back and forth between an on position and an off position”, only recites “the commands cause the corresponding actuator to control the corresponding electrical switch”.
Regarding Applicant’s arguments on Pages 9-10 of the Remarks toward Paragraph 29 of Emerson and the teaching of RCD devices, examiner respectfully notes that the teaching in Paragraph 29 was brought to the attention of the Applicant to show that Emerson discloses the current being adjusted to turn on or off or to operate at a plurality of ranges, and the operation referred is the operation of the circuit breaker, the electrical switch and further nots that the current to the trip coil imparts the force to move the electrical switch.
Applicant’s arguments, on Pages 10-12 toward Claim 9 and Claim 13 and the dependent claims are directed to the arguments toward Claim 1, therefore, please see the response to arguments toward Claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 7/6/2022